COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
Cause Number:              01-11-00325-CV
Trial Court Cause
Number:                    0866374
Style:                     Miner Dederick Construction, LLP
                           v Gulf Chemical & Metallurgical Corporation
Date motion filed*:        January 17, 2013
Type of motion:            Motion for Leave to Amend Motion for Rehearing
Party filing motion:       Appellant
Document to be filed:

Is appeal accelerated?      YES        NO

Ordered that motion is:

             Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other:


Judge's signature: /s/ Laura C. Higley
                          Acting individually          Acting for the Court

Panel consists of

Date: January 22, 2013